The defendant was not prohibited from carrying (749) the pistol on his own premises, and if it had been made to appear that when arrested he had asked to be allowed to leave it at home and the officer had refused, there would have been some semblance of a defense, but even in that event it would still have been incumbent on the defendant to explain satisfactorily why he did not carry the pistol openly, as he had a right to do, after leaving his premises, and not concealed about his person.
The criminal intent is the intent to carry the weapon concealed. S. v.Dixon, 114 N.C. 850. There was no conflict of evidence, and his Honor properly instructed the jury, if they believed the evidence, to find the defendant guilty.
No error.
Cited: S. v. Hinnant, 120 N.C. 573; S. v. Reams, 121 N.C. 557; S. v.Brown, 125 N.C. 705; S. v. Boone, 132 N.C. 1110; S. v. Southerland,137 N.C. 704; S. v. Simmons, 143 N.C. 617; S. v. Woodlief, 172 N.C. 888.